Citation Nr: 1311719	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-44 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the feet.  

2.  Entitlement to an increased disability evaluation in excess of 10 percent for bilateral pes planus.  

3.  Entitlement to a total disability rating for based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in this case.  He had active service from April 1972 to December 1973.  

In February 2002, the Cleveland, Ohio, Regional Office (RO) denied an increased disability evaluation for bilateral pes planus (flatfoot).  The Veteran appealed this issue to the Board of Veterans' Appeals (Board).  In July 2004, the Board remanded the appeal to the RO for additional action.  In August 2006, the Board issued a decision denying an increased evaluation for bilateral pes planus.  The appellant subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In December 2007, the Court granted the Parties' Joint Motion for Remand; vacated that portion of the Board's August 2006 decision which denied an increased evaluation for bilateral pes planus; and remanded the issue to the Board for additional action.  In June 2008, the Board issued a decision denying an appeal for increased evaluation for bilateral pes planus.  The appellant again appealed the Board's decision to the Court.  In May 2010, the Court affirmed the Board's June 2008 decision denying an increased evaluation for bilateral pes planus.  The net effect of the Court's affirmation of the Board decision is that the Board decision was final when issued in June 2008.  See 38 C.F.R. § 20.1100 (2012). 

In March 2010, the RO issued a decision denying an increased evaluation for bilateral pes planus.  In April 2010, the appellant's attorney submitted a "notice of disagreement (NOD)" with the March 2010 rating decision.  In September 2010, the RO issued a statement of the case (SOC) to the appellant and his attorney.  In November 2010, the appellant's attorney submitted a substantive appeal from the denial of an increased evaluation for bilateral pes planus.  In February 2011, the RO issued a supplemental statement of the case (SSOC) to the appellant and his attorney.  In a February 2011 written statement, the appellant advanced his disagreement with the September 2010 SOC.  

The March 2010 RO decision denying an increased evaluation for bilateral pes planus was issued while the appellant's appeal from the June 2008 Board decision denying an increased evaluation for that disability was pending before the Court.  As the RO had no jurisdiction over the claim at that point in time, it should not have denied the claim until the finality of the Board's decision was resolved.  Even if the March 2010 rating decision were rendered invalid for this reason, the procedural history even after the May 2010 Court decision affirming the Board's June 2008 decision reflects that an appeal from the denial of an increased evaluation for bilateral pes planus has been perfected.  The September 2010 SOC adjudicated the issue of an increased evaluation for bilateral pes planus; the November 2010 written statement from the appellant's attorney subsequently advanced the appellant's disagreement with that decision, so serves as a notice of disagreement; the February 2011 SSOC addressed the relevant law and regulations, so provided all the information required by a SOC; and the February 2011 written statement from the appellant advanced his desire to appeal to the Board, so is sufficient to serve as a substantive appeal.  For these reasons, the issue of increased evaluation for bilateral pes planus is now again before the Board, and will be addressed below.  

In August 2011, the RO denied service connection for arthritis of the feet.  In November 2011, the appellant submitted a NOD with the denial of service connection for arthritis of the feet.  The Board has reviewed both the appellant's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO.  

In November 2008, the appellant submitted a claim for service connection for a dental disability for treatment purposes.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it.  This issue is referred to the AOJ for appropriate action.  



REMAND

Increased Rating for Pes Planus

The appellant asserts that an increased evaluation in excess of 10 percent is warranted for the service-connected bilateral pes planus.  In conjunction with this appeal, the Veteran has entered multiple contentions and factual assertions that his foot pain is caused by his (as yet non-service-connected) arthritis of the feet.  Such assertions raise questions of differentiation of symptoms (including foot pain) of the service-connected pes planus from symptoms that may be associated with arthritis (including foot pain).  See Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that when claimant has both service-connected and non-service-connected disabilities, Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  In addition, as there are foot rating criteria that permit rating of distinct foot disabilities under either separate or single rating criteria (e.g., Diagnostic Code 5284), such that rating the pes planus would be further complicated without first resolving the question of whether the complained of foot pain that is due to arthritis, should arthritis be considered service connected and the disabilities rated together, the Board finds that, while the pes planus rating issue is not strictly intertwined with the issue of service connection for arthritis of the feet, nevertheless, the better course is to defer rating the bilateral pes planus pending readjudication of the issue of service connection for arthritis of the feet.  

Service Connection for Arthritis of the Feet

The Veteran has submitted a timely NOD with the denial of service connection for arthritis of the feet.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).    


TDIU

The Veteran has advanced that his service-connected bilateral pes planus renders him unemployable, that is, that this disability is productive of significant impairment and renders him unable to secure substantially gainful employment.  In a May 2010 written statement, the appellant advanced that his foot disability "cripples me from successful gainful employment."  The Court has directed that, when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC on the issue of service connection for arthritis of the feet.  The Veteran and his attorney should be given the appropriate opportunity to respond to the SOC. 

2.  Readjudicate the claims on appeal.  If the benefits sought on appeal remains denied, the appellant and attorney should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

